                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA



William Charles Graham,                     Case No. 21-cv-246 (MJD/DTS)

      Petitioner,

v.                                          ORDER

U.S. Marshal, et al.,

      Respondents.



      This matter is before the Court on the Report and Recommendation by

United States Magistrate Judge David T. Schultz dated April 2, 2021. [Doc. No.

8] Petitioner has filed objections to the Report and Recommendation.

      Pursuant to statute, the Court has conducted a de novo review of the

record. 28 U.S.C. § 636(b)(1); Local Rule 72.2(b). Based upon that review, and in

consideration of the applicable law, the Court will adopt the Report and

Recommendation in its entirety.

      IT IS HEREBY ORDERED:

      1.     Petitioner William Charles Graham’s amended Petition for a Writ of

Habeas Corpus Under 28 U.S.C. § 2241 [Doc. No. 4] is DENIED.
     2.    Petitioner’s Application to Proceed in District Court Without

Prepaying Fees or Costs [Doc. No. 7] is DENIED as moot.

     LET JUDGMENT BE ENTERED ACCORDINGLY.



Dated: April 28, 2021                     s/Michael J. Davis
                                          Michael J. Davis
                                          United States District Court




                                      2
